Citation Nr: 0702816	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  99-25 257	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




ORDER TO VACATE

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2005); 
38 C.F.R. § 20.904 (2006).  

During the pendency of this appeal, the veteran asked for a 
hearing before a member of the Board sitting in Washington 
D.C.  This was done by way of a statement received in April 
2002.  The veteran was notified that he was scheduled for a 
Board hearing in June 2002, but he failed to report for the 
hearing.  The veteran submitted argument later in June (which 
was received at the Board on June 26) and requested that his 
hearing be rescheduled because he had been unable to get to 
Washington, D.C., for the June 2002 Board hearing.  Before 
his request was made a part of his claims file, the Board 
decided the case and the Board's denial of the claim was 
promulgated on June 28.  

In July 2002 the Veterans Law Judge (VLJ) who signed the June 
2002 Board decision found that good cause was shown for the 
veteran's failure to appear at the hearing.  Another Board 
hearing was scheduled.  The veteran testified at a Board 
hearing before the undersigned VLJ in September 2002, and in 
December 2002, additional evidentiary development was sought.  

In February 2003 the Detroit RO sent the Board a cover letter 
and included some of the veteran's VA medical records and a 
partial copy of the June 28, 2002, Board denial.  The Board 
remanded the veteran's claim for further development in 
September 2003.  

As noted above, the Board may vacate an appellate decision 
when a veteran is denied due process of law.  See 38 C.F.R. 
§ 20.904 (a)(3) (2006).  Here, the veteran's claim was 
technically denied in the June 2002 Board decision.  The next 
month, in July 2002, the VLJ who denied the claim in June 
2002 granted the veteran's request for a new hearing which 
was held before the undersigned VLJ in September 2002.  The 
June 2002 Board decision was either not included in the 
claims file or was overlooked prior to the September 2003 
Board remand.  Given that the Board granted the motion to re-
schedule the hearing and thereby receive additional evidence 
in the veteran's case, and because the request to re-schedule 
was in the Board's possession at the time the June 2002 
decision was promulgated, the 2002 denial must be vacated.  

Accordingly, the June 28, 2002, Board decision addressing the 
issue of entitlement to service connection for a right knee 
disability is vacated.  The June 28, 2002, Board denial of 
service connection is consequently without force or effect.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

